On September 30,1997, it was ordered, adjudged and decreed that the said defendant be punished by imprisonment in the Montana Women’s Prison at Billings, Montana, for the term of five (5) years. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 3 days. It is further ordered that the execution of said prison sentence this day imposed on said defendant, as hereinabove set forth, be and the same hereby is suspended, and said defendant is hereby placed on probation for said period of five (5) years, and the Court retains jurisdiction of said defendant in the above-entitled cause during the entire term of said imprisonment above-mentioned, and said prison sentence is *45suspended upon the following conditions to be performed and kept by said defendant during this term of probation.
Done in open Court this 10th day of April, 1998.
DATED this 16th day of April, 1998.
On April 10, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was represented by Margaret Gallagher, Deputy County Attorney.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended so that the defendant is sentenced to the Department of Corrections for the remainder of her sentence instead of the Women’s Correctional System. All other terms of the sentence shall remain the same.
The reason for the change is that it allows the Department of Corrections to place the defendant where they deem most appropriate.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Richard Phillips and Member, Hon. Jeff Langton.
The Sentence Review Board wishes to thank Terri Humphrey for representing herself in this matter and Margaret Gallagher, Deputy County Attorney, for representing the State.